                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF NEW YORK

------------------------------------------------------------------------x
 Avraham Apt

                            Plaintiff,                                      Index No: 1:20-cv-1504




                            -against-                                       Demand for Trial by Jury


 Experian Information Solutions, Inc.,
 Bank of America, N.A.


                            Defendant(s).
------------------------------------------------------------------------x

                                                COMPLAINT
        Plaintiff Avraham Apt ("Plaintiff"), by and through his attorneys, and as for his

Complaint against Defendant Experian Information Solutions, Inc. (“Experian”), and Defendant

Bank of America, N.A. (“BOFA”), respectfully sets forth, complains, and alleges, upon

information and belief, the following:



                                      JURISDICTION AND VENUE

    1. The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1367, as well as 15

        U.S.C. § 1681p et seq.

    2. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2), being that the

        acts and transactions occurred here, Plaintiff resides here, and the Defendants transact

        business here.
3. Plaintiff brings this action for damages arising from the Defendants violations of 15

   U.S.C. § 1681 et seq., commonly known as the Fair Credit Reporting Act (“FCRA”).



                                       PARTIES

4. Plaintiff is a resident of the State of New York, County of Queens, residing at 131-03

   Rockaway Beach Blvd., Rockaway Park, NY 11694.

5. At all times material hereto, Plaintiff was a “consumer” as said term is defined under 15

   U.S.C. § 1681a(c).

6. Defendant Experian Information Solutions, Inc. is a consumer reporting agency as

   defined by 15 U.S.C. § 1681a(p) and conducts substantial and regular business activities

   in this judicial district. Defendant Experian is an Ohio corporation registered to do

   business in the State of New York, and may be served with process upon the CT

   Corporation System, its registered agent for service of process at 28 Liberty Street, New

   York, NY 10005.

7. At all times material here to Experian is a consumer reporting agency regularly engaged

   in the business of assembling, evaluating and disbursing information concerning

   consumers for the purpose of furnishing consumer reports, as said term is defined under

   15 U.S.C. § 1681a(p) to third parties.

8. At all times material hereto, Experian disbursed such consumer reports to third parties

   under a contract for monetary compensation.

9. Defendant Bank of America, N.A. (“BOFA”) is a person who furnishes information to

   consumer reporting agencies under 15 U.S.C. § 1681s-2 with an address for service c/o
   CT Corporation System, its registered agent for service of process at 160 Mine Lake Ct,

   Ste 200, Raleigh, NC, 27615.



                             FACTUAL ALLEGATIONS

10. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

   though fully stated herein with the same force and effect as if the same were set forth at

   length herein.

                              BOFA Dispute and Violations


11. On information and belief, on a date better known to Defendant Experian, Experian

   prepared and issued credit reports concerning the Plaintiff that included inaccurate

   information relating to his BOFA account.


12. The inaccurate information furnished by Defendant BOFA and published by Defendant

   Experian is inaccurate since the report reflects that the account was charged off with a

   balance, with the balance eventually written off.

13. Contrary to this misinformation, Plaintiff paid off his BOFA account in full on or about

   October 2018, and has not carried a balance on the account since.

14. Notwithstanding Plaintiff’s payment of his account in full, Defendants have continued to

   falsely report the account “charged off” and “written off”.

15. Defendant Experian has been reporting this inaccurate information through the issuance

   of false and inaccurate credit information and consumer reports that they have

   disseminated to various persons and credit grantors, both known and unknown.
16. Plaintiff notified Experian that he disputed the accuracy of the information Experian

   reported, on or around June 25, 2019, specifically stating in a letter that he was disputing

   the reporting of the BOFA trade line and the inaccurate statuses.

17. It is believed and therefore averred that Defendant Experian notified Defendant BOFA of

   the Plaintiff’s dispute.

18. Upon receipt of the dispute of the accounts from the Plaintiff by Experian, BOFA failed

   to conduct a reasonable investigation and continued to report false and inaccurate,

   adverse information on the consumer report of the Plaintiff with respect to the disputed

   accounts.

19. Despite the dispute by the Plaintiff that the information on his consumer report was

   inaccurate with respect to the dispute account, Experian did not evaluate or consider any

   of the information, claims, or evidence of the Plaintiff and did not make an attempt to

   substantially reasonably verify that the derogatory information concerning the disputed

   account was inaccurate.

20. Notwithstanding Plaintiff’s efforts, Defendant Experian failed to update the tradeline or

   even mark the BOFA trade line as disputed.

21. As of the date of the filing of this Complaint, Defendant BOFA continues to furnish

   credit data which is inaccurate and materially misleading, and Defendant Experian’s

   reporting of the above-referenced trade line continues to be inaccurate and materially

   misleading.

22. Defendant’s erroneous reporting continues to affect Plaintiff’s creditworthiness and credit

   score.
23. Plaintiff has suffered a decreased credit score as a result of the inaccurate information on

   Plaintiff’s credit file.

                               FIRST CAUSE OF ACTION
                      (Willful Violation of the FCRA as to Experian)
24. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

   fully state herein with the same force and effect as if the same were set forth at length

   herein.

25. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et seq.

26. Experian violated 15 U.S.C. § 1681(e) by failing to establish or to follow reasonable

   procedures to assure maximum possible accuracy in the preparation of the credit report and

   credit files that Experian maintained concerning the Plaintiff.

27. Experian has willfully and recklessly failed to comply with the Act. The failure of Experian

   to comply with the Act include but are not necessarily limited to the following:

             a) The failure to follow reasonable procedures to assure the maximum possible

                accuracy of the information reported;

             b) The failure to correct erroneous personal information regarding the Plaintiff

                after a reasonable request by the Plaintiff;

             c) The failure to remove and/or correct the inaccuracy and derogatory credit

                information after a reasonable request by the Plaintiff;

             d) The failure to promptly and adequately investigate information which

                Defendant Experian had notice was inaccurate;

             e) The continual placement of inaccurate information into the credit report of the

                Plaintiff after being advised by the Plaintiff that the information was inaccurate;
                 f) The failure to note in the credit report that the Plaintiff disputed the accuracy of

                    the information;

                 g) The failure to promptly delete information that was found to be inaccurate, or

                    could not be verified, or that the source of information had advised Experian to

                    delete;

                 h) The failure to take adequate steps to verify information Experian had reason to

                    believe was inaccurate before including it in the credit report of the consumer.

   28. As a result of the conduct, action and inaction of Experian, the Plaintiff suffered damage

       by loss of credit, loss of ability to purchase and benefit from credit, and the mental and

       emotional pain, anguish, humiliation and embarrassment of credit denial.

   29. The conduct, action and inaction of Experian was willful rendering Experian liable for

       actual, statutory and punitive damages in an amount to be determined by a Judge/ and or

       Jury pursuant to 15 U.S.C. § 1681n.

   30. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Experian in an

       amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.

   WHEREFORE, Plaintiff, Avraham Apt, an individual, demands judgment in his favor against

Defendant, Experian, for damages together with attorney’s fees and court costs pursuant to 15

U.S.C. § 1681n.

                                  SECOND CAUSE OF ACTION
                        (Negligent Violation of the FCRA as to Experian)
   31. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

       fully state herein with the same force and effect as if the same were set forth at length

       herein.
32. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681 et

   seq.

33. Experian violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate information from the

   credit file of the Plaintiff after receiving actual notice of such inaccuracies and conducting

   reinvestigation and by failing to maintain reasonable procedures with which to verify the

   disputed information in the credit file of the Plaintiff.

34. Experian has negligently failed to comply with the Act. The failure of Experian to comply

   with the Act include but are not necessarily limited to the following:

           a) The failure to follow reasonable procedures to assure the maximum possible

               accuracy of the information reported;

           b) The failure to correct erroneous personal information regarding the Plaintiff

               after a reasonable request by the Plaintiff;

           c) The failure to remove and/or correct the inaccuracy and derogatory credit

               information after a reasonable request by the Plaintiff;

           d) The failure to promptly and adequately investigate information which

               Defendant Experian had notice was inaccurate;

           e) The continual placement of inaccurate information into the credit report of the

               Plaintiff after being advised by the Plaintiff that the information was inaccurate;

           f) The failure to note in the credit report that the Plaintiff disputed the accuracy of

               the information;

           g) The failure to promptly delete information that was found to be inaccurate, or

               could not be verified, or that the source of information had advised Experian to

               delete;
                 h) The failure to take adequate steps to verify information Experian had reason to

                    believe was inaccurate before including it in the credit report of the consumer.

   35. As a result of the conduct, action and inaction of Experian, the Plaintiff suffered damage

       by loss of credit, loss of ability to purchase and benefit from credit, and the mental and

       emotional pain, anguish, humiliation and embarrassment of credit denial.

   36. The conduct, action and inaction of Experian was negligent, entitling the Plaintiff to

       damages under 15 U.S.C. § 1681o.

   37. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Experian in an

       amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and 1681o.

   WHEREFORE, Plaintiff, Avraham Apt, an individual, demands judgment in his favor against

Defendant, Experian, for damages together with attorney’s fees and court costs pursuant to 15

U.S.C. § 1681o.



                                  THIRD CAUSE OF ACTION
                           (Willful Violation of the FCRA as to BOFA)
   38. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

       fully state herein with the same force and effect as if the same were set forth at length

       herein.

   39. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et seq.

   40. Pursuant to the Act, all person who furnished information to reporting agencies must

       participate in re-investigations conducted by the agencies when consumers dispute the

       accuracy and completeness of information contained in a consumer credit report.

   41. Pursuant to the Act, a furnisher of disputed information is notified by the reporting agency

       when the agency receives a notice of dispute from a consumer such as the Plaintiff. The
   furnisher must then conduct a timely investigation of the disputed information and review

   all relevant information provided by the agency.

42. The results of the investigation must be reported to the agency and, if the investigation

   reveals that the original information is incomplete or inaccurate, the information from a

   furnisher such as the above listed above must report the results to other agencies which

   were supplied such information.

43. The Defendant BOFA violated 15 U.S.C. § 1681s-2; by failing to fully and improperly

   investigate the dispute of the Plaintiff with respect to the Account Liability Representation;

   by failing to review all relevant information regarding same; by failing to correctly report

   results of an accurate investigation to the credit reporting agencies.

44. Specifically, BOFA continued to report this account on the Plaintiff’s credit report after

   being notified of his dispute regarding the inaccurate charged off and written off statuses.

45. Additionally, BOFA failed to mark the account as disputed after receiving notice of the

   Plaintiff’s dispute.

46. As a result of the conduct, action and inaction of the Defendant BOFA, the Plaintiff

   suffered damage for the loss of credit, loss of the ability to purchase and benefit from credit,

   and the mental and emotional pain, anguish, humiliation and embarrassment of credit

   denials.

47. The conduct, action and inaction of Defendant BOFA was willful, rendering Defendant

   BOFA liable for actual, statutory and punitive damages in an amount to be determined by

   a jury pursuant to 15 U.S.C. § 1681n.

48. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Defendant

   BOFA in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.
   WHEREFORE, Plaintiff, Avraham Apt, an individual, demands judgment in his favor against

Defendant, BOFA, for damages together with attorney’s fees and court costs pursuant to 15 U.S.C.

§ 1681n.



                               FOURTH CAUSE OF ACTION
                       (Negligent Violation of the FCRA as to BOFA)
   49. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

       fully state herein with the same force and effect as if the same were set forth at length

       herein.

   50. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681 et

       seq.

   51. Pursuant to the Act, all persons who furnished information to reporting agencies must

       participate in re-investigations conducted by the agencies when consumers dispute the

       accuracy and completeness of information contained in a consumer credit report.

   52. Pursuant to the Act, a furnisher of disputed information is notified by the reporting agency

       when the agency receives a notice of dispute from a consumer such as the Plaintiff. The

       furnisher must then conduct a timely investigation of the disputed information and review

       all relevant information provided by the agency.

   53. The results of the investigation must be reported to the agency and, if the investigation

       reveals that the original information is incomplete or inaccurate, the information from a

       furnisher such as the above-named Defendant must report the results to other agencies

       which were supplied such information.

   54. Defendant BOFA is liable to the Plaintiff for failing to comply with the requirements

       imposed on furnishers of information pursuant to 15 U.S.C. § 1681s-2.
   55. After receiving the Dispute Notice from Experian, Defendant BOFA negligently failed to

       conduct its reinvestigation in good faith.

   56. A reasonable investigation would require a furnisher such as Defendant BOFA to consider

       and evaluate a specific dispute by the consumer, along with all other facts, evidence and

       materials provided by the agency to the furnisher.

   57. Additionally, the Defendant BOFA failed to mark the account as disputed after receiving

       notice of the Plaintiff’s dispute.

   58. The conduct, action and inaction of Defendant BOFA was negligent, entitling the Plaintiff

       to recover actual damages under 15 U.S.C. § 1681o.

   59. As a result of the conduct, action and inaction of the Defendant BOFA, the Plaintiff

       suffered damage for the loss of credit, loss of the ability to purchase and benefit from credit,

       and the mental and emotional pain, anguish, humiliation and embarrassment of credit

       denials.

   60. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from the Defendant

       BOFA in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681o and

       1681o.

   WHEREFORE, Plaintiff, Avraham Apt, an individual, demands judgment in his favor against

Defendant, BOFA, for damages together with attorney’s fees and court costs pursuant to 15 U.S.C.

§ 1681o.

                                 DEMAND FOR TRIAL BY JURY

   61. Plaintiff demands and hereby respectfully requests a trial by jury for all claims and issues

       in this complaint to which Plaintiff is or may be entitled.
                                  PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment from each Defendant as follows:

      a) For actual damages provided and pursuant to 15 U.S.C. § 1681o(a) be awarded for

         each negligent violation as alleged herein;

      b) For actual damages provided and pursuant to 15 U.S.C. § 1640(a)(1);

      c) For Statutory damages provided and pursuant to 15 U.S.C. § 1681n(a);

      d) For Statutory damages provided and pursuant to 15 U.S.C. § 1640(a)(2);

      e) For Punitive damages provided and pursuant to 15 U.S.C. § 1681n(a)(2);

      f) For attorney fees and costs provided and pursuant to 15 U.S.C. § 1681n(a)(3), 15

         U.S.C. § 1681o(a)(2) and 15 U.S.C. § 1640(a)(3);

      g) For any such other and further relief, as well as further costs, expenses and

         disbursements of this action as this Court may deem just and proper.


Dated: Hackensack, New Jersey
       March 22, 2020


                                                   /s/ David Force
                                                   Stein Saks, PLLC
                                                   By: David Force
                                                   285 Passaic Street
                                                   Hackensack, NJ 07601
                                                   Phone: (201) 282-6500 ext. 107
                                                   Fax: (201)-282-6501
                                                   dforce@steinsakslegal.com
